DETAILED ACTION

Claims 1-19 are pending. Claims 1-3, 13 and 17 have been amended.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final office action is in response to the applicant’s response received on 12/17/2021, for the non-final office action mailed on 11/15/2021.

Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Response to Arguments
Applicant’s arguments filed 12/17/2021 have been considered but are moot in view of new ground(s) rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US-PGPUB-NO: 2021/0208996 A1), in further view of Dolby et al. (US-PGPUB-NO: 2018/0357154 A1) hereinafter Dolby and Yi (US-PGPUB-NO: 2018/0024914 A1).

As per claim 1, Fukuda teaches a method for testing interaction between a plurality of processors on a network (“Specifically, as shown in FIG. 4, the verification environment storage unit 103 stores, as environment information, the types of devices included in the verification environment, connection information regarding the network, and parameters related to the network such as an IP (Internet Protocol) address,” see Fukuda paragraph [0063]) and see FIG. 3 where the execution script is based on a GIVEN, WHEN, THEN statement which examiner is interpreting as “Behavior Driven Development (BDD) is one such well known approach, based on natural language constructs. BDD uses simple keywords like "Given, When, Then" to define system behavior. For example, "Given" defines the "pre-condition" of the application state and environment; "When" identifies the "test step" or the actions along with the payload (specific message detail) that needs to be carried out, sent or published; and finally, "Then" specifies the expected outcome of the action and verifies the response output along with the  message detail,” statement found in applicant’s specification), the method comprising:; executing at least one feature file that comprises the one or more test scripts with instructions that are generated according to the defined schema (“The verification execution unit 601 acquires a verification script in which an execution script has been materialized by the execution script materializing unit 105, and executes the execution script to verify the system to be verified. In addition, the verification execution unit 601 also sets up a verification configuration, and deletes a verification configuration, for example,” see Fukuda paragraph [0174]); for each executed test script, generating a test output report that lists results related to network handling of the executed test script by the corresponding network address (“The verification result determination unit 602 performs determination on the result of execution of the execution script by the verification execution unit 601. Specifically, the verification result determination unit 602 determines whether or not the verification is successful by checking whether or not the result of execution satisfies a predetermined determination criterion,” see Fukuda paragraph [0175]); and displaying, storing, or transmitting the generated test output report (“The verification result display unit 603 displays the result of determination by the verification result determination unit 60 on the screen of a terminal device or the like of the user, as the result of verification. The verification result display unit 603 may also display the configuration specified by the verification configuration search unit 104 on the screen, together with the result of verification,” see Fukuda paragraph [0176]).
Fukuda does not explicitly teach wherein each test script identifies a network call sequence behavior related to two or more network addresses and wherein the network handling comprises validation of one or more network call sequences between two or more network nodes. However, Dolby teaches wherein each test script identifies a network call sequence behavior related to two or more network addresses (“The API compliance engine 203 is configured to create a test case for each service call to be tested for the API 210. For example, parameters from the received specification 213 may be used to obtain sample expected data (which can later be used to compare the results to). Significantly, the API compliance engine 203 is also configured to determine an intelligent sequence for the test cases,” see Dolby paragraph [0030], examiner is interpreting the service sequences as the network call sequence behaviors that’s related to web services) wherein the network handling comprises validation of one or more network call sequences between two or more network nodes (“Upon establishing the sequence for the test cases, a test plan is generated by the API compliance engine 203. In various embodiments, the test plan can be an executable source code or in a format that an existing proprietary and/or open source Web service testing application can understand. For example, Web service testing applications such as SoapUl, Postman, Insomnia, Frisby.js, and the like, may be used to test the API 210. The test plan can then be executed via a test execution module 220 based on a test sequence generated by the API compliance engine 203,” see Dolby paragraph [0030], wherein the test plan is interpreted as the validation being done for the service sequences between the web services.
Fukuda and Dolby are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Fukuda’s teaching of automating verification in a system by using scripts with Dolby’s teaching of generating test cases for each identified service calls to incorporate a test plan which 
Fukuda modified with Dolby do not explicitly teach providing a test automation framework that defines a schema comprising a set of keywords and a corresponding grammar for generating one or more test scripts. However, Yi teaches providing a test automation framework that defines a schema comprising a set of keywords and a corresponding grammar (“The file 1005 is a mark data description file, which indicates how to replace the mark data by the general test data. In the file 1005, “attr1_data_source” indicates the location information of the client name attribute file, “param_value_001” indicates a mark data which is the “NON_EXIST_NAME” in the above example, “name” indicates an attribute name, “type” indicates an attribute type, “Request” indicates what to do when the mark data appears in a HTTP request, “Response” indicates what to do when the mark data appears in a HTTP response, “action” indicates how to deal with the mark data, such as “replace”, “replace next”, . . . , “udv” indicates the name of variables for replacing, and “target” indicates a range for applying the action,” see Yi paragraph [0097]) for generating one or more test scripts (“n the block 1006, the test cases are defined and recorded. In the block 1007, the test scripts are generated based on the files 1004, 1005, and the defined and recorded test cases,” see Yi paragraph [0098]).
Fukuda, Dolby and Yi are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of 

As per claim 4, Fukuda modified with Dolby and Yi teaches wherein the generated test output report indicates success or failure (“Specifically, the verification result determination unit 602 determines whether or not the verification is successful by checking whether or not the result of execution satisfies a predetermined determination criterion,” see Fukuda paragraph [0175]).

As per claim 5, Fukuda modified with Dolby and Yi teaches further comprising automatically repeating the feature file execution (“As described above, in the present example embodiment, the verification automation apparatus 1 can adapt the verification script to a system that is to be verified, without relying on manual operation. That is to say, the present example embodiment makes it possible to reuse a verification script without manually modifying the internal parameters of the verification script,” see Fukuda paragraph [0054]) and storing cumulative results in the generated test output report (“The verification environment storage unit 103 stores environment information regarding the system to be verified,” see Fukuda paragraph [0062], it can also be seen in FIG. 22 that the verification results can be sent to the verification environment storage unit via 603 and 104).

As per claim 8, Fukuda modified with Dolby and Yi teaches wherein the feature file is expressed in a spoken language and generated in human-readable form (see FIG. 3, Verification Script, which examiner is interpreting as the feature file which is written in English and the execution script is generated in human-readable form).

As per claim 9, Fukuda modified with Dolby and Yi teaches wherein executing the feature file comprises executing service layer and driver layer functions for a networked processor (“Specifically, as shown in FIG. 4, the verification environment storage unit 103 stores, as environment information, the types of devices included in the verification environment, connection information regarding the network, and parameters related to the network such as an IP (Internet Protocol) address. Note that even if the above-described pieces of information are stored in the verification environment storage unit 103, environment information is not limited to the example in FIG. 4. Environment information may also include, for example, a MAC (Media Access Control) address, an available port numbers, specific model number information of devices, and so on,” see Fukuda paragraph [0063]).

As per claim 10, Fukuda modified with Dolby and Yi teaches wherein the network address corresponds to a processor (“Specifically, as shown in FIG. 4, the verification environment storage unit 103 stores, as environment information, the types of devices included in the verification environment, connection information regarding the network, and parameters related to the network such as an IP (Internet Protocol) address,” see Fukuda paragraph [0063]) and see FIG. 4 where you have devices (i.e., processor) connected to each other with a given IP address to communicate with one another).

As per claim 11, Fukuda modified with Dolby and Yi teaches wherein the feature file is stored as a text file (“However, as shown in FIG. 17, in addition to the verification purpose (see FIG. 3), an intention in creating the verification script (hereinafter denoted as a “verification intention”) is added to each verification script stored therein. FIG. 17 is a diagram showing an example of a verification script used in the fifth example embodiment of the present invention,” see Fukuda paragraph [0152] and FIG. 3).

As per claim 12, Fukuda modified with Dolby and Yi teaches wherein executing the at least one feature file further comprises invoking a protocol layer (“Specifically, as shown in FIG. 4, the verification environment storage unit 103 stores, as environment information, the types of devices included in the verification environment, connection information regarding the network, and parameters related to the network such as an IP (Internet Protocol) address,” see Fukuda paragraph [0063], where the execution script has IP addresses used to communicate between device, hence a protocol layer is being utilized to make this communication possible) and service layer routine (“In the first example embodiment, the verification configuration search unit 104 is connected to the verification script separation unit 102, the verification environment storage unit 103, and the execution script materializing unit 105,” see Fukuda paragraph [0064], wherein the searching/querying is the service layer being accessed by the execution script).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US-PGPUB-NO: 2021/0208996 A1), Dolby (US-PGPUB-NO: 2018/0357154 A1) and Yi (US-PGPUB-NO: 2018/0024914 A1), in further view of He et al. (US-PGPUB-NO: 2019/0098074 A1) hereinafter He.

As per claim 2, Fukuda modified with Dolby and Yi do not explicitly teach wherein providing the test automation framework comprises configuring a protocol layer to host a plurality of different telecommunication protocol stacks for sending and receiving network messages. However, He teaches wherein providing the test automation framework comprises configuring a protocol layer to host a plurality of different telecommunication protocol stacks for sending and receiving network messages (“The method comprises: at a protocol layer, receiving a data message over the network; at a network layer, receiving a data field of the data message from the protocol module (520), the data field comprising a message identifier (MsgID) for indicating the type of message, and a payload field,” see He paragraph [0037]).
Fukuda, Dolby, Yi and He are analogous art because they are in the same field of networking. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Fukuda’s teaching of automating verification in a system by using scripts, Dolby’s teaching of generating test cases for each identified service calls and Yi’s teaching of testing a network-based application with He’s teaching of communication between a plurality of nodes to incorporate a protocol layer to enable communications between the different nodes.

As per claim 3, Fukuda modified with Dolby, Yi and He teaches wherein providing the test automation framework further comprises configuring a service layer to manage a message queue for each of a plurality of telecommunication protocols of the protocol layer (“dispatching the data message to one of a plurality of queues based on the message identifier (MsgID) and a first mapping between the message identifiers and the plurality of queues; processing a data message in each of the plurality of queues based on a second mapping between the message identifier (MsgID) and a call-back handler, each call-back handler being directed to a message handler at a service layer for handling the payload of the data message; and at the service layer, handling the payload of the data message,” see He paragraph [0037]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US-PGPUB-NO: 2021/0208996 A1), Dolby (US-PGPUB-NO: 2018/0357154 A1) and Yi (US-PGPUB-NO: 2018/0024914 A1), in further view of Chakrabarti et al. (US-PGPUB-NO: 2015/0319072 A1) hereinafter Chakrabarti.

As per claim 6, Fukuda modified with Dolby and Yi does not teach further comprising capturing one or more network packets. However, Chakrabarti teaches further comprising capturing one or more network packets (“In some embodiments, MDM 120 may be located between FTM 102 and DUT 106. MDM 120 may include any suitable entity (e.g., a message tap device, packet capture software, or a network protocol analyzer) for scanning, analyzing, inspecting, and/or storing one or more messages,” see Chakrabarti paragraph [0048]).
Fukuda, Dolby, Yi and Chakrabarti are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to 

As per claim 7, Fukuda modified with Dolby, Yi and Chakrabarti teaches further comprising displaying one or more captured network packets (“For example, MDM 120 (e.g., packet capture software) may be configured (e.g., via a dissector or decoder script) to analyze indication message 300 and display test related information to a test operator,” see Chakrabarti paragraph [0062]).

Claims 13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US-PGPUB-NO: 2021/0208996 A1), Dolby (US-PGPUB-NO: 2018/0357154 A1) and Yi (US-PGPUB-NO: 2018/0024914 A1), in further view of Pi et al. (US-PGPUB-NO: 2020/0327044 A1) hereinafter Pi.

As per claim 13, Fukuda teaches a method for testing interaction between a plurality of processors on a network, the method comprising: wherein each test script identifies at least one condition, at least one event (“Specifically, execution enabling requirements specify configurations that are required for the execution script to operate, such as various network devices, a connection configuration between them, and so on. Various network devices are represented as symbols or parameters. Specifically, a network device such as a router is represented as “R”, and a device without a special function is denoted as “C”,” see Fukuda paragraph [0058] and see FIG. 3 where the execution script is based on a GIVEN, WHEN, THEN statement which examiner is interpreting as “Behavior Driven Development (BDD) is one such well known approach, based on natural language constructs. BDD uses simple keywords like "Given, When, Then" to define system behavior. For example, "Given" defines the "pre-condition" of the application state and environment; "When" identifies the "test step" or the actions along with the payload (specific message detail) that needs to be carried out, sent or published; and finally, "Then" specifies the expected outcome of the action and verifies the response output along with the  message detail,” statement found in applicant’s specification), given the log in was successful, the successful log in is interpreted as the behavior which is related to the network address connection which can also be seen in FIG. 3 and FIG. 23 is more detailed); executing at least one feature file that comprises the one or more test scripts that are generated according to the defined schema (“The verification execution unit 601 acquires a verification script in which an execution script has been materialized by the execution script materializing unit 105, and executes the execution script to verify the system to be verified. In addition, the verification execution unit 601 also sets up a verification configuration, and deletes a verification configuration, for example,” see Fukuda paragraph [0174]); and generating a test output report that lists results related to network handling of the executed test script by the corresponding two or more network nodes (“The verification result determination unit 602 performs determination on the result of execution of the execution script by the verification execution unit 601. Specifically, the verification result determination unit 602 determines whether or not the verification is successful by checking whether or not the result of execution satisfies a predetermined determination criterion,” see Fukuda paragraph [0175]); and displaying, storing, or transmitting the generated test output report (“The verification result display unit 603 displays the result of determination by the verification result determination unit 60 on the screen of a terminal device or the like of the user, as the result of verification. The verification result display unit 603 may also display the configuration specified by the verification configuration search unit 104 on the screen, together with the result of verification,” see Fukuda paragraph [0176]).
Fukuda does not explicitly teach at least one corresponding response behavior in a network call sequence between two or more network nodes and identified network call sequence. However, Dolby teaches at least one corresponding response behavior in a network call sequence between two or more network nodes (“The API compliance engine 203 is configured to create a test case for each service call to be tested for the API 210. For example, parameters from the received specification 213 may be used to obtain sample expected data (which can later be used to compare the results to). Significantly, the API compliance engine 203 is also configured to determine an intelligent sequence for the test cases,” see Dolby paragraph [0030], examiner is interpreting the service sequences as the network call sequence behaviors that’s related to web services) identified network call sequence (“Upon establishing the sequence for the test cases, a test plan is generated by the API compliance engine 203. In various embodiments, the test plan can be an executable source code or in a format that an existing proprietary and/or open source Web service testing application can understand. For example, Web service testing applications such as SoapUl, Postman, Insomnia, Frisby.js, and the like, may be used to test the API 210. The test plan can then be executed via a test execution module 220 based on a test sequence generated by the API compliance engine 203,” see Dolby paragraph [0030], wherein the test plan is interpreted as the validation being done for the service sequences between the web services.
Fukuda and Dolby are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Fukuda’s teaching of automating verification in a system by using scripts with Dolby’s teaching of generating test cases for each identified service calls to incorporate a test plan which when executed will validate the service calls to check whether an error has occurred based on given specifications.
providing a test automation framework that defines a schema comprising a set of keywords and a corresponding grammar for generating one or more test scripts. However, Yi teaches providing a test automation framework that defines a schema comprising a set of keywords and a corresponding grammar (“The file 1005 is a mark data description file, which indicates how to replace the mark data by the general test data. In the file 1005, “attr1_data_source” indicates the location information of the client name attribute file, “param_value_001” indicates a mark data which is the “NON_EXIST_NAME” in the above example, “name” indicates an attribute name, “type” indicates an attribute type, “Request” indicates what to do when the mark data appears in a HTTP request, “Response” indicates what to do when the mark data appears in a HTTP response, “action” indicates how to deal with the mark data, such as “replace”, “replace next”, . . . , “udv” indicates the name of variables for replacing, and “target” indicates a range for applying the action,” see Yi paragraph [0097]) for generating one or more test scripts (“In the block 1006, the test cases are defined and recorded. In the block 1007, the test scripts are generated based on the files 1004, 1005, and the defined and recorded test cases,” see Yi paragraph [0098]).
Fukuda, Dolby and Yi are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Fukuda’s teaching of automating verification in a system by using scripts and Dolby’s 
Fukuda modified with Dolby and Yi do not teach storing results in a distributed database. However, Pi teaches storing results in a distributed database (“As shown in FIG. 4, an application based on a Hyperledger is executed asynchronously in parallel on a plurality of distributed nodes. Execution results are stored in a blockchain (Hyperledger) which serves as a distributed database,” see Pi paragraph [0041]).
 Fukuda, Dolby, Yi and Pi are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Fukuda’s teaching of automating verification in a system by using scripts, Dolby’s teaching of generating test cases for each identified service calls and Yi’s teaching of testing a network-based application with Pi’s teaching of constructing a test scenario for an application which is executed in a decentralized manner and an information processing device to implement said method to incorporate a distributed database with execution results of the test scripts taught in Fukuda to have decentralized approach to testing.

As per claim 17, Fukuda modified with Dolby, Yi and Pi teaches wherein one or more of the network nodes has a corresponding processor (“Specifically, as shown in FIG. 4, the verification environment storage unit 103 stores, as environment information, the types of devices included in the verification environment, connection information regarding the network, and parameters related to the network such as an IP (Internet Protocol) address,” see Fukuda paragraph [0063]) and see FIG. 4 where you have devices (i.e., processor) connected to each other with a given IP address to communicate with one another).

As per claim 18, Fukuda modified with Dolby, Yi and Pi teaches wherein the feature file is stored as a text file (“However, as shown in FIG. 17, in addition to the verification purpose (see FIG. 3), an intention in creating the verification script (hereinafter denoted as a “verification intention”) is added to each verification script stored therein. FIG. 17 is a diagram showing an example of a verification script used in the fifth example embodiment of the present invention,” see Fukuda paragraph [0152] and FIG. 3).

As per claim 19, Fukuda modified with Dolby, Yi and Pi teaches wherein executing the at least one feature file further comprises invoking a protocol layer (“Specifically, as shown in FIG. 4, the verification environment storage unit 103 stores, as environment information, the types of devices included in the verification environment, connection information regarding the network, and parameters related to the network such as an IP (Internet Protocol) address,” see Fukuda paragraph [0063], where the execution script has IP addresses used to communicate between device, hence a protocol layer is being utilized to make this communication possible) and service layer routine (“In the first example embodiment, the verification configuration search unit 104 is connected to the verification script separation unit 102, the verification environment storage unit 103, and the execution script materializing unit 105,” see Fukuda paragraph [0064], wherein the searching/querying is the service layer being accessed by the execution script).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US-PGPUB-NO: 2021/0208996 A1), Dolby (US-PGPUB-NO: 2018/0357154 A1), Yi (US-PGPUB-NO: 2018/0024914 A1) and Pi (US-PGPUB-NO: 2020/0327044 A1), in further view of Chakrabarti et al. (US-PGPUB-NO: 2015/0319072 A1) hereinafter Chakrabarti.

As per claim 14, Fukuda modified with Yi and Pi do not teach wherein storing results comprises capturing one or more network packets. However, Chakrabarti teaches wherein storing results comprises capturing one or more network packets (“In some embodiments, MDM 120 may be located between FTM 102 and DUT 106. MDM 120 may include any suitable entity (e.g., a message tap device, packet capture software, or a network protocol analyzer) for scanning, analyzing, inspecting, and/or storing one or more messages,” see Chakrabarti paragraph [0048]).
Fukuda, Dolby, Yi, Pi and Chakrabarti are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Fukuda’s teaching of automating verification in a system by using scripts, Dolby’s teaching of generating test cases for each identified service calls , Yi’s teaching of testing a network-based application and Pi’s teaching of constructing a test scenario for an application which is executed in a decentralized manner and an information processing device to implement said method with Chakrabarti’s teaching of providing fuzz testing functionality to incorporate capturing data packets in a network to utilize the data for testing the system.

As per claim 15, Fukuda modified with Dolby, Yi, Pi and Chakrabarti teaches wherein the test interaction tests a telecommunication call model (“In accordance with some aspects of the subject matter described herein, a computing platform or module may be configured to assign portions of fuzz testing among a plurality of resources, e.g., ports or processors. For example, during testing of a DUT, a first test portion may be assigned to a first test port for communication to the DUT and a second test portion may be assigned to a second test port for communication to the DUT,” see Chakrabarti paragraph [0027]).
As per claim 16, Fukuda modified with Dolby, Yi, Pi and Chakrabarti teaches further comprising emulating a user behavior at a network address (In this example, a test plan may involve multiple transactions or messages between an emulated user and DUT 106. The transactions or messages of a test plan may include different types of fuzzed data, such as fuzzed parameter values or user data that is unexpected,” see Chakrabarti paragraph [0038]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Dam et al. (US-PGPUB-NO: 2017/0366421 A1) teaches monitoring networks with endpoint agents collecting test results and monitoring network activities.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734. The examiner can normally be reached Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193